In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00166-CR


                            TAYLOR DUANE REESE, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 65,788-E, Honorable Douglas Woodburn, Presiding

                                       December 4, 2014

                               MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Taylor Duane Reese, entered a plea of guilty, pursuant to a plea

bargain, to the offense of continuous violence against the family 1 and, in accordance

with the plea agreement, was placed on five years deferred adjudication. The State

subsequently filed a motion to proceed with adjudication. Following a hearing on the

State’s motion, the trial court adjudged appellant guilty and sentenced him to seven




      1
          See TEX. PENAL CODE ANN. § 25.11(a) (West 2011.
years confinement in the Institutional Division of the Texas Department of Criminal

Justice. Appellant gave notice of appeal. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that she has diligently reviewed the record, and in

her opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that she

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that she has provided appellant with a copy of the record to use in

preparation of a pro se response in digital format and a motion to seek a printed copy of

the record should appellant not have access to the digital copy. See Kelly v. State, 436
S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant has not filed a response.


       By her Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.



                                             2
Ohio App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2




                                                           Mackey K. Hancock
                                                               Justice



Do not publish.




        2
         Counsel shall, within five days after this opinion is handed down, send her client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3